IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-69,784-01


EX PARTE DANIEL E. IGO, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2002-400,004 IN THE 137TH DISTRICT COURT
FROM LUBBOCK COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of sexual assault and
sentenced to twenty years' imprisonment. The Seventh Court of Appeals affirmed his conviction. 
Igo v. State, No. 07-02-00484-CR (Tex. App.-Amarillo, Nov. 30, 2004, pet. granted).
	Applicant contends, among other things, that trial counsel rendered ineffective assistance.
On June 18, 2008, we remanded this application for findings of fact and conclusions of law. On
remand, the trial court made findings of fact and conclusions of law and recommended that relief be
denied. Based on the trial court's findings of fact and our own independent review of the record, we
conclude that Applicant's claims are without merit. Accordingly, this application is denied.
Filed: March 25, 2009
Do not publish